DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0283844 A1 (Kamakura).
	Kamakura discloses, referring primarily to figures 1-4, What is claimed is: a stretchable circuit board ([0040]) comprising: a stretchable base material (6), a stretchable conductive pattern (7) formed on at least one main surface of the stretchable base material and having stretchability ([0040]); and a reinforcing base (2) having higher rigidity than the stretchable base material ([0041]), wherein the reinforcing base reinforces the stretchable base material by being directly or indirectly laminated on the stretchable base material so as to surround at feast a part of a formation region of the stretchable conductive pattern in the stretchable base material in a plan view (figure 1) [claim 1], further comprising a draw-out wiring (8A) formed on one main surface of the reinforcing base, wherein one end of the draw-out wiring and the stretchable conductive pattern are connected to each other ([0049]), and an external connection terminal is provided at the other end of the draw-out wiring ([0049]) [claim 2], further comprising a stretchable cover layer having insulating properties and stretchability, and interposed between the reinforcing base and the stretchable base material, wherein the one end of the draw-out wiring and the stretchable conductive pattern are connected to each other through an opening hole formed in the stretchable cover layer (not shown, but discussed; [0045]) [claim 3], wherein at least a part of the stretchable conductive pattern is a coil wiring formed in a spiral shape ([0051]) [claim 6], further comprising an adhesive layer that is directly or indirectly laminated on a surface of the reinforcing base opposite to the stretchable base material side (not shown, but discussed; [0075]) [claim 9], wherein the reinforcing base surrounds the formation region of the stretchable conductive pattern in the stretchable base material over a range of 240 degrees or more (figure 1) [claim 11], wherein the reinforcing base surrounds the formation region of the stretchable conductive pattern in the stretchable base material over an entire circumference of the formation region [claim 12].
Allowable Subject Matter
Claims 4, 5, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 states the limitation “wherein the external connection terminal includes: a first member disposed on one surface side of the reinforcing base and the draw-out wiring, and a second member fitted into the first member via the reinforcing base, from the other surface side of the reinforcing base and the draw-out wiring.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 5 states the limitation “wherein the reinforcing base includes: a surrounding portion surrounding the formation region of the stretchable conductive pattern in the stretchable base material: and a draw-out wiring forming portion in which the draw-out wiring is formed, the surrounding portion is formed in a circumferentially long strip shape that surrounds at least the part of the formation region of the stretchable conductive pattern in the stretchable base material, and a width dimension of the surrounding portion is 2 mm or less.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 7 states the limitation “wherein the stretchable conductive pattern is an antenna pattern that functions as an antenna.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 8 and 10 state the limitation “further comprising a magnetic shield layer disposed to cover at least the part of the formation region of the stretchable conductive pattern in the stretchable base material in a plan view, and directly or indirectly laminated on the stretchable base material.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847